

Exhibit 10.1
(excerpted from May 13, 2005 Proxy Statement)




Description of the 2005 Equity Incentive Plan


The 2005 Equity Incentive Plan would govern grants of stock-based awards to
employee and director participants awarded after May 2, 2005. Whether or not the
2005 Equity Incentive Plan is approved, the 1996 and 1997 Stock Option Plans
will remain in effect. If the 2005 Equity Incentive Plan is approved, a maximum
of 2.0 million shares of Common Stock will be reserved for issuance under the
2005 Equity Incentive Plan. As of April 29, 2005, options for 560,573 shares
remain available for grant under the 1996 and 1997 Stock Option Plans, as
amended by stockholders in 2004. If the 2005 Equity Incentive Plan is approved,
the Compensation Committee will not grant any additional options under the 1996
and 1997 Stock Option Plans and the number of shares reserved under the 1996 and
1997 Stock Option Plans will be reduced to approximately 3,987,119 shares to
cover the number of options outstanding under such plans as of April 29, 2005.


Based on the recommendation of the Compensation Committee, the Board of
Directors has unanimously approved the 2005 Equity Incentive Plan. The 2005
Equity Incentive Plan is designed to support the Company's long-term business
objectives in a manner consistent with our executive compensation philosophy.
The Board of Directors believes that by allowing the Company to continue to
offer its key employees and directors long-term, performance-based compensation
through the 2005 Equity Incentive Plan, the Company will promote the following
key objectives:


• aligning the interest of employees with those of the stockholders through
increased employee ownership of the Company; and


• attracting, motivating and retaining experienced and highly qualified
employees who will contribute to the Company's financial success.


The 2005 Equity Incentive Plan provides for a variety of equity award vehicles
to maintain flexibility. The 2005 Equity Incentive Plan will permit the grant of
stock options, stock appreciation rights, restricted stock awards, deferred
stock awards and performance awards (collectively referred to as "incentive
awards"). Stock options are the only equity awards currently available to
employees and directors under the 1996 and 1997 Stock Option Plans.


Key employees and directors of the Company and its subsidiaries are eligible to
receive incentive awards under the 2005 Equity Incentive Plan. The relative mix
of equity compensation to total compensation increases in relation to a
participant's role in influencing stockholder value.


The 2005 Equity Incentive Plan is designed to meet the requirements for
deductibility of executive compensation under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the "Code") with respect to stock options and
stock appreciation rights under the 2005 Equity Incentive Plan that are intended
to qualify as "performance-based compensation" under Code Section 162(m). Also,
in order to meet Code Section 162(m) requirements, the 2005 Equity Incentive
Plan provides limits on the number and type of shares that any one participant
may receive during any calendar year, as described below.


The following is a summary of the 2005 Equity Incentive Plan. The full text of
the 2005 Equity Incentive Plan is attached to this Proxy Statement as Exhibit A,
and the following summary is qualified in its entirety by reference to this
Exhibit.


 
 

--------------------------------------------------------------------------------

 
Plan Administration


The selection of potential participants in the 2005 Equity Incentive Plan, the
level of participation of each participant and the terms and conditions of all
incentive awards shall be determined by the Compensation Committee. It is
intended that each member of the Compensation Committee will be an "independent
director" for purposes of the Company's Corporate Governance Guidelines, the
Compensation Committee's Charter and the NASD listing requirements. The
Compensation Committee shall consist of two or more directors of the Company,
each of whom shall be a "Non-Employee Director" within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended, and an "outside director"
within the meaning of Section 162(m) of the Code. Currently, the Compensation
Committee is comprised of three Directors, each meeting the independence
criteria.


The Compensation Committee shall have full power and authority to administer and
interpret the 2005 Equity Incentive Plan. Determinations of the Compensation
Committee as to any question which may arise with respect to the interpretation
of the provisions of the 2005 Equity Incentive Plan and incentive awards granted
thereunder shall be final. The Committee may take any action with regard to the
2005 Equity Incentive Plan as it shall deem desirable to effectuate the plan's
purpose, so long as said actions are not inconsistent with the provisions of the
2005 Equity Incentive Plan. The Compensation Committee may authorize and
establish such rules, regulations and revisions as it may deem advisable to make
the 2005 Equity Incentive Plan and incentive awards granted thereunder effective
or provide for their administration.


Limitations on Plan Awards


If the 2005 Equity Incentive Plan is approved, the Board of Directors will
reserve a maximum of 2.0 million shares for issuance pursuant to stock options,
stock appreciation rights, restricted stock awards, deferred stock awards and
performance awards under the 2005 Equity Incentive Plan. A participant may
receive multiple incentive awards under the 2005 Equity Incentive Plan. A
maximum of 500,000 shares may be granted under the 2005 Equity Incentive Plan to
an individual pursuant to stock options and stock appreciation rights awarded
during any calendar year.


Eligibility and Participation


Key employees and directors of the Company and its subsidiaries qualify as
potential participants under the 2005 Equity Incentive Plan. The selection of
potential participants, the level of participation of each participant and the
terms and conditions of all incentive awards shall be determined by the
Compensation Committee in its sole discretion, subject, however, to the terms
and conditions of the 2005 Equity Incentive Plan. Non-employee directors shall
only be eligible to receive stock appreciation rights under the 2005 Equity
Incentive Plan.


Types of Plan Awards


As described in the Compensation Committee Report, the Company's current equity
compensation awards to employees and directors are only comprised of stock
options. The 2005 Equity Incentive Plan would provide for a variety of other
equity incentives to preserve flexibility. The incentive awards that may be
issued under the 2005 Equity Incentive Plan are described below.


 
 

--------------------------------------------------------------------------------

 
Stock Options


The number of stock options granted to a participant shall be determined by the
Compensation Committee in its sole discretion and shall be reflected in an
option agreement between the participant and the Company. The price per share of
the shares to be purchased pursuant to the exercise of any option shall be fixed
by the Compensation Committee at the time of the grant; provided, however, that
in no event shall the purchase price be less than 100% of the fair market value
of a share on the date of the grant of the option.


Stock options granted under the 2005 Equity Incentive Plan may be either
non-qualified stock options or incentive stock options qualifying under
Section 422 of the Code. The maximum number of shares of Common Stock that may
be subject to incentive stock options granted to an individual in a given year
is 500,000. No option which is intended to qualify as an incentive stock option
shall be granted under the 2005 Equity Incentive Plan to any person who, at the
time of such grant, is not an employee of the Company or a subsidiary thereof.


No option which is intended to qualify as an incentive stock option may be
granted under the 2005 Equity Incentive Plan to any employee who, at the time
the option is granted, owns shares possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company, unless the
exercise price under such option is at least 110% of the Fair Market Value of a
share on the date such option is granted and the duration of such option is not
more than five (5) years.


The duration of any option granted under the 2005 Equity Incentive Plan shall be
fixed by the Compensation Committee at the time of grant; provided, however,
that no option shall remain in effect for a period of more than ten (10) years
from the date upon which it is granted. The vesting schedule of any option shall
be fixed by the Compensation Committee at the time of grant. Notwithstanding the
foregoing, all or any part of any remaining unexercised options granted to a
participant under the 2005 Equity Incentive Plan may generally be exercised
under the following occasions: (a) upon the holder's retirement from the Company
on or after his or her 65th birthday; (b) upon the disability or death of the
holder; (c) upon a change in control of the Company as defined in the 2005
Equity Incentive Plan; or (d) upon special circumstances or events which, in the
opinion of the Compensation Committee, merit special consideration.


Stock Appreciation Rights


A stock appreciation right entitles the participant, upon settlement, to receive
a number of shares of Common Stock equal to (a) the product obtained by
multiplying (1) the excess of the fair market value of a share of our Common
Stock on the date of settlement over the base price of the right, by (2) the
applicable number of shares of Common Stock subject to the right that has been
exercised, divided by (b) the fair market value of a share of our Common Stock
on the date of settlement. Stock appreciation rights may be granted on a
stand-alone basis or in tandem with a related stock option. The base price may
not be less than the fair market value of a share of Common Stock on the date of
grant. Under the 2005 Equity Incentive Plan, stock appreciation rights are
generally subject to the same vesting, exercise and duration conditions set
forth above for stock options.


The Compensation Committee, in its sole discretion, may limit the amount payable
upon the exercise of a stock appreciation right. Any such limitation shall be
determined as of the date of grant and shall be reflected in an agreement
between the participant and the Company.


 
 

--------------------------------------------------------------------------------

 
Restricted Stock Awards


A restricted stock award represents shares of Common Stock that are issued
subject to restrictions on transfer and vesting requirements as determined by
the Compensation Committee. Vesting requirements may be based on the continued
service of the participant for a specified time period or on the attainment of
specified business performance goals established by the Committee or both.
Subject to the transfer restrictions and vesting requirements of the award, the
participant will have the same rights as one of the Company's stockholders,
including all voting and dividend rights, during the restriction period, unless
the Committee determines otherwise at the time of the grant. All restricted
stock awards shall be evidenced by an agreement between the participant and the
Company.


As set forth in the 2005 Equity Incentive Plan, all restrictions to which a
restricted stock award is subject shall lapse (a) upon the holder's retirement
from the Company on or after his or her 65th birthday; (b) upon the disability
or death of the holder; (c) upon a change in control of the Company as defined
in the 2005 Equity Incentive Plan; or (d) upon special circumstances or events
which, in the opinion of the Compensation Committee, merit special
consideration.


Deferred Stock Awards


A deferred stock award entitles the participant to receive Common Stock at the
end of a specified deferral period. The Compensation Committee shall have the
sole discretion to establish restrictions on a deferred stock award at the time
of the grant, including the applicable deferral period. Other restrictions may
include continued service requirements, performance requirements, or both. A
deferred stock award shall be evidenced by an agreement executed on behalf of
the Company and the participant. All restrictions to which a deferred stock
award is subject shall lapse under the same circumstances set forth above under
Restricted Stock Awards.


Performance Awards


The Compensation Committee shall have the authority to grant a participant a
performance award. The value of the performance award may be linked to the
market value, book value, net profits or other measure of the value of a share
of Common Stock, or other specific performance criteria determined by the
Compensation Committee. The terms and conditions of a performance award shall be
determined by the Compensation Committee in its sole discretion at the time of
the grant and as set forth in the applicable performance award agreement.


Grants of Stock Appreciation Rights to Eligible Directors


Each eligible non-employee director of the Company who is initially elected to
the Board of Directors of the Company shall be granted 15,000 stock appreciation
rights on the date of his or her initial election to the Board of Directors. On
the last day of each fiscal year of the Company, each eligible non-employee
director shall be granted an additional 6,000 stock appreciation rights. The
stock appreciation rights granted on the last day of the fiscal year shall be
prorated for directors who are initially elected during the given fiscal year.


Termination of Employment or Service


Unless otherwise provided in a participant's employment and/or other agreement,
unexercised options and/or rights granted under the 2005 Equity Incentive Plan
will terminate immediately upon the cessation or termination of the
participant's employment or service with the Company. However, upon a cessation
or termination of employment of service without cause, the participant shall
have ninety (90) days within which to exercise any unexercised options and/or
rights that the participant could have exercised on the day on which such
employment or service was terminated, provided that such exercise be
accomplished prior to the expiration of the term of the unexercised option
and/or right. Notwithstanding the foregoing, if the cessation of employment or
service is due to disability or death, the holder or the representative of the
participant's estate shall have, for at least a period of one (1) year, the
privilege of exercising options and/or rights which are vested but unexercised
at the time of disability or death.


 
 

--------------------------------------------------------------------------------

 
Unless otherwise provided in a participant's employment agreement, the
Compensation Committee shall determine in its sole discretion at the time of
grant of a restricted stock award, deferred stock award and/or performance
award, the affect, if any, that a termination of a participant's employment or
service with the Company shall have on the award. Any and all terms and
conditions regarding termination, if any, shall be set forth in the applicable
award agreement. Notwithstanding the foregoing, a participant's interest in a
restricted stock award, deferred stock award and/or performance award shall
terminate immediately upon termination for cause.


Limited Transferability


All stock options, stock appreciation rights, restricted stock awards, deferred
stock awards, performance awards and all other rights under the 2005 Equity
Incentive Plan are non-transferable and non-assignable by the holder thereof
except to the extent that the estate of a deceased holder of an award or right
may be permitted to exercise them. Options and rights may be exercised or
surrendered during the participant's lifetime only by the participant.


Adjustments for Corporate Changes


In the event of recapitalizations, reclassifications or other specified events
affecting the Company or shares of Common Stock, appropriate and equitable
adjustments may be made to the number and kind of shares of Common Stock
available for grant, the maximum limitations under the 2005 Equity Incentive
Plan and the number and kind of shares of Common Stock or other rights and
prices under outstanding incentive awards.


Term, Modifications and Amendments


The 2005 Equity Incentive Plan will have a term of ten years expiring on
April 18, 2015, unless terminated earlier by the Board of Directors. The Board
of Directors may at any time and from time to time and in any respect amend or
modify the Plan. The Board of Directors may seek the approval of any amendment
or modification by the Company's stockholders to the extent necessary or
advisable in its sole discretion for purposes of compliance with Section 162(m)
or Section 422 of the Code, the listing requirements of the NASDAQ National
Market or another exchange or securities market or for any other purpose. No
amendment or modification of the 2005 Equity Incentive Plan may adversely affect
any outstanding incentive award without the consent of the participant or the
permitted transferee of the award. Any material amendment by the Board of
Directors or Compensation Committee, including an amendment which would increase
the number of shares issuable under the 2005 Equity Incentive Plan or to any
individual or change the class of participants, will require the approval of the
stockholders of the Company within one (1) year of such amendment.


 
 

--------------------------------------------------------------------------------

 
Issuance of Shares


The Company may postpone the issuance and delivery of shares granted under the
2005 Equity Incentive Plan until (a) the admission of such shares to listing on
the applicable principle securities exchange or securities trading market, and
(b) the completion of registration or other qualification of the shares under
any State or Federal law, rule or regulation as the Company may deem advisable.
Holders of incentive awards granted under the 2005 Equity Incentive Plan shall
make representations and furnish information, which in the opinion of the
Company's counsel, is appropriate to permit the Company to issue shares in
compliance with the provisions of the Securities Act of 1933, and the rules and
regulations promulgated thereunder, or any comparable act.


Income Tax Withholding


If the Company is required to withhold any amounts by reason of Federal, State,
local or foreign tax rules or regulations with respect to an incentive award
granted under the 2005 Equity Incentive Plan, the Company shall be entitled to
take appropriate action in order to ensure compliance with such withholding
requirements. In order to facilitate payment by the holder of an incentive award
of his or her withholding obligations, the Company may, at its election,
(a) deduct the appropriate withholding amount from any cash payment due to the
holder, (b) require the holder to pay to the Company the appropriate withholding
amount in cash, (c) permit the holder to elect to have the Company withhold a
portion of the shares otherwise to be delivered with respect to the incentive
award, the fair market value of which is equal to the minimum statutory
withholding amount, or (d) permit the holder to elect to deliver to the Company
shares already owned by the holder for at least six (6) months, the fair market
value of which is equal to the appropriate withholding amount.


 
 

--------------------------------------------------------------------------------

 